Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-28 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 recites “. . . graph language query. . .”   
“Graph language query” is not explicitly defined or described in Applicant’s specification.  In fact, the words “graph language query” appear nowhere in the specification.  A “graph query” is discussed in Applicant’s specification (see, e.g. ¶¶ ¶22, 24, 26, and 27) and “Graph Query Language” is discussed in paragraph 24, but it is not clear whether “graph language query” refers to a query written in GQL or the broader “graph query.” Paragraph 24 of the specification indicates that the translation of the natural language query into a “graph query” can be accomplished according to various query languages including SQL, GQL, and FQL.  It is language query” includes SQL and FQL or just GQL, for example. 
Thus, one skilled in the art could not determine the scope of claim 1 because the metes and bounds of the words “graph language query” cannot be ascertained.  This renders the claim vague and indefinite. 
In order to overcome this rejection, Examiner recommends 
(1) using the words “graph query language” or “GQL” if Applicant intends on the query being translated into a query written in GQL; 
OR
(2)  using the words “graph query” if Applicant intends on including other query languages such as SQL and FQL, for example. 
Claim 36 is rejected for the same reasons above. 
The dependent claims are rejected because they inherit the deficiencies of their respective parent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 30 and 34-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Agarwal US 9,047,298. 
With respect to claim 30, Agarwal (US 9,047,298) “New) A system for providing an enhanced contextual search, comprising: a processor; and 
“and event locations related to corresponding content interaction locations” in col. 8:29-35 (last month meeting is an event with an associated location, for example); 
“receive a natural language query for a content item based on an event from a user” in col. 5:6-8 (query has time—Last February; and an event—edited); col. 8:19-28 (query is in natural language
“search the event graph for the content item, wherein the event graph relates at least one of an event time or an event location of the event with a corresponding interaction time or a corresponding interaction location of the content item” in col. 5:6-8 (query has time—Last February; and an event—edited); col. 8:19-28 (query is in natural language); 
 “and return the content item from the event graph that is responsive to the natural language query” in col. 9:16-21 (database is the event graph—see above). 
With respect to claim 34, Agrawal teaches “34. (New) The system of claim 30, wherein event times and interaction times related within the event graph are obtained based on at least one of: parsing emails; parsing calendar entries; or an internal clock of a user device” in col. 4:20-25 (temporal dimension can come from calendar entries, or the timestamping of file operations (i.e. internal clock of user device). 
With respect to claim 35, Agarwal teaches “35. (New) The system of claim 30, wherein event locations and interaction locations related within the event graph are obtained based on at least one of: parsing emails; parsing calendar entries; a Global Positioning System transceiver of a user device; or a geo-location service using an Internet Protocol address of the user device” in col. 4:28-30 (teaching GPS of mobile device for spatial information). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal US 9,047,298 in view of Medlock WO 2013110955 A1 and further in view of Telang US 20100161578. 
With respect to claim 21, Agarwal (US 9,047,298) “21. (New) A method for providing an enhanced contextual search, comprising: obtaining an event graph, wherein the event graph comprises: event times related to corresponding content interaction times” in col. 8:29-35 (last month meeting is an event with an associated time and location, for example; database is an event graph—see col. 8:55-60 (events include time, date, event type, etc.; each entry is a relation to the event based on the given attributes)); 

“receiving a natural language query for a content item based on an event from a user” in col. 5:6-8 (query has time—Last February; and an event—edited); col. 8:19-28 (query is in natural language); 
“translating the natural language query into a . .  .query” in col. 9:3-8. 
“returning the content item from the event graph that is responsive to the translated . . . query” in col. 9:16-21 (database is the event graph—see above). 
Agarwal fails to explicitly teach “graph language query.”  
However, Medlock WO 2013110955 A1 teaches a graph language query on p. 2 lines 25-34 (Examiner finds “probabilistic constrained sequence graph” is a graph language query); abstract and Fig 2a and p. 2 lines 25-34 3(“please call me” and “please call Melanie” are content items responsive to translated graph language query). See also p. 7 lines 12-38 and p. 9 lines 30-34. 
Medlock and Agarwal are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the “translating the natural language query into a . .  .query” and “returning the content item from the event graph that is responsive to the translated . . . query” (i.e. the translated query) to include a translated graph language query as taught by Medlock. The motivation would have been to “allow a user to enter entire phrases and even whole messages without explicit insertion of term boundaries” (Medlock p. 1 lines 30-33) thereby saving time for the user.  

However Telang teaches “wherein the event graph relates at least one of an interaction time or an interaction location of the content item to a corresponding event time or a corresponding event location of the event” in ¶¶ 38 and 39 (interaction and event times includes yesterday and today; event locations interaction locations include “at the office”). Telang and Agarwal are analogous art because they are from the same field of endeavor as applicant’s claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the event graph in Agarwal et al. to include “wherein the event graph relates at least one of an interaction time or an interaction location of the content item to a corresponding event time or a corresponding event location of the event.” The motivation would have been to make searching smarter and more intuitive. See Telang ¶ 8.  
Claim 36 is rejected for the same reason. 
With respect to claim 22, Agarwal teaches “22. (New) The method of claim 21, wherein the content item includes one of: a word processor file; a spreadsheet file; a presentation file; a website; an image file; an audio file; a video file; an electronic calendar entry; or an email” in col. 7:50-55. 
With respect to claim 23, Agarwal teaches “23. (New) The method of claim 21, wherein an interaction with the content item includes one or more of: opening the content item; closing the content item; or saving the content item” in col. 9:42-50 (teaching tracking file interactions including Claim 37 is rejected for the same reason. 
With respect to claim 24, Agarwal teaches “24. (New) The method of claim 21, wherein the content item is related to the event based on at least one of: an interaction with the content item at a corresponding time relative to the event occurring” (“edited” is an interaction; PPT file is a content item “last February” is a time relative to the event (edit) occurring); 
“or an interaction with the content item at a corresponding location relative to the event” in col. 5:6-8 (Yale bookstore is a location; interaction is the edit; content item is PPT file). Claim 38 is rejected for the same reason. 
With respect to claim 25, Agarwal teaches “(New) The method of claim 21, further comprising: requesting additional detail regarding the event” in Fig. 2 (further search specifications are additional details);  
“receiving the additional detail regarding the event” in Fig. 2 (presenting file names and asking for further search specifications; the searches are received and then refined); 
“and selecting, based on the additional detail, one of multiple candidate content items as the content item” in Fig. 2 (teaches modifying the file names to satisfy the specifications and retrieving the files selected by the user). 
With respect to claim 26, Agarwal teaches “26. (New) The method of claim 21, wherein receiving the natural language query for the content item further comprises: parsing the natural language query for contextual cues related to the event” in col. 5:6-8 (query is parsed for contextual cues such as “last February” and “Yale bookstore”  that are related to editing event). 
With respect to claim 29, Agarwal teaches “29. (New) The method of claim 21, wherein contextual data regarding events and interaction data regarding content items are obtained from multiple devices associated with the user” in the abstract (mobile devices are multiple devices). 
With respect to claim 39, Agrawal teaches “wherein event times and interaction times related within the event graph are obtained based on at least one of: parsing emails; parsing calendar entries; or an internal clock of a user device” in col. 4:20-25 (temporal dimension can come from calendar entries, or the timestamping of file operations (i.e. internal clock of user device). 
With respect to claim 40, Agarwal teaches “wherein event locations and interaction locations related within the event graph are obtained based on at least one of: parsing emails; parsing calendar entries; a Global Positioning System transceiver of a user device; or a geo-location service using an Internet Protocol address of the user device” in col. 4:28-30 (teaching GPS of mobile device for spatial information). 
Claims 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 9,047,298)  in view of Medlock WO 2013110955 A1 and further in view of Telang US 20100161578 as applied to claim 21 above and further in view of WALIA US 20170169101. 
With respect to claim 27 Agarwal et al. fails to explicitly teach “27. (New) The method of claim 21, further comprising: receiving a second natural language query referencing a second event, wherein the second natural language query does not return a result; and generating a clarification request for one or more contextual cues regarding the second event” 

Agarwal et al. and Walia are analogous art because they are from the same field of endeavor as applicant’s claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the natural language queries in Agarwal et al. to include receiving a second natural language query referencing a second event, wherein the second natural language query does not return a result; and generating a clarification request for one or more contextual cues regarding the second event.” The motivation would have been to quickly provide relevant information to a user. \
With respect to claim 28, Agarwal teaches “28. (New) The method of claim 27, wherein the one or more contextual cues include one or more of: a chronological term; a locational term; an interaction type; an interaction target; or a file type” in col. 3:47-50 (teaches cues such as “Bill sent me that file right after our meeting”, right after is chronological, file is a interaction target, sent is an interaction type, and further disclosing location terms and file types, “I briefly looked at that PowerPoint at the San Francisco Airport, i.e. PowerPoint is a file type and San Francisco Airport is a location).
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 9,047,298) as applied to claim 30 above and further in view of Medlock WO 2013110955 A1.  
With respect to claim 31, Agarwal teaches “31. (New) The system of claim 30, the instructions when executed by the processor further causing the system to: parse the natural langue query to identify one or more query elements operable to identify the at least one corresponding event time or corresponding event location related to the content item” in ¶ col. 5:6-8 and col. 8:29-35 (last month meeting is an event with an associated location, for example); 
Agarwal further teaches querying a database and returning a result in in col. 9:16-21 (database is the event graph—see above).
Agarwal further teaches translating a natural query in col. 9:3-8. 
It appears Agarwal fails to explicitly teach “build a graph query based on the one or more query elements; query the event graph based on the graph query; and provide the query results to the user.” 
However, Medlock WO 2013110955 A1 teaches “build a graph query based on the one or more query elements” on p. 2 lines 25-34 (Examiner finds “probabilistic constrained sequence graph” is a graph query); abstract and Fig 2a 
“query the event graph based on the graph query” and p. 2 lines 25-34 3(“please call me” and “please call Melanie” are content items responsive to translated graph language query). See also p. 7 lines 12-38 and p. 9 lines 30-34;
“and provide the query results to the user” p. 2 lines 25-34 3(“please call me” and “please call Melanie” are results responsive to translated graph query). See also p. 7 lines 12-38 and p. 9 lines 30-34. 
Medlock and Agarwal are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “parse the natural 
With respect to claim 32, Agarwal teaches “32. (New) The system of claim 31, the instructions when executed by the processor further causing the system to: in response to receiving multiple content items in the query results, rank the multiple content items based on one or more of: a length of the corresponding interaction time of the content item; a temporal proximity of the event time to the corresponding interaction time of the content item; a level of approximation of the event location to the corresponding interaction location of the content item; 
“and a confidence score for matching the graph query to the event graph” in col. 10:30-37 (the file rank system may rank results based on various criteria including most recently accessed files etc. a temporal proximity). 
With respect to claim 33, Agarwal teaches “33. (New) The system of claim 31, the instructions when executed by the processor further causing the system to: in response to receiving one content item in the query results, open an instance of a productivity application to display the content item” in col. 5:5-10 (teaches the ability to answer queries such as “edited a PPT file at the Yale Bookstore” which would return a PowerPoint 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159